USDC IN/ND case 3:18-cv-00928-RLM-JEM document 4 filed 11/19/18 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 THOMAS R. GANUS,

                        Plaintiff,

                       v.                           CAUSE NO.: 3:18-CV-928-RLM-MGG

 ROBERT E. CARTER, JR., et al.,

                       Defendants.

                                            ORDER

       Pursuant to 28 U.S.C. section 455(a) and Northern District of Indiana Local Rule 40-1(f),

the undersigned now recuses himself from this case. The Clerk is hereby directed to re-assign

this matter to another magistrate judge.

       SO ORDERED this November 19, 2018.


                                                           s/Michael G. Gotsch, Sr.
                                                           Michael G. Gotsch, Sr.
                                                           United States Magistrate Judge
